 Case 19-40658          Doc 188     Filed 08/06/20 Entered 08/06/20 11:27:38           Desc Main
                                    Document      Page 1 of 24



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                BKY 19-40658
                                                       Chapter 7
 Scheherazade, Inc.,

                       Debtor.


               NOTICE OF HEARING AND MOTION OBJECTING TO CLAIM OF
                            DEBORAH CLARK MATHEWS

TO:       The claimant and other entities specified in Local Rules 9013-3(a) and 3007-1:

          1.      Nauni Manty, the chapter 7 trustee of the bankruptcy estate of the debtor, moves

the court for the relief requested below and gives notice of hearing.

          2.      The court will hold a hearing on this motion on Wednesday, September 9, 2020,

at 9:30 a.m., before the Honorable Kathleen H. Sanberg, in Courtroom No. 8 West, at the United

States Courthouse, at 300 South Fourth Street, in Minneapolis, Minnesota 55415.

          3.      Any response to this motion must be filed and served not later than Friday,

September 4, 2020, which is five days before the time set for the hearing (including Saturdays,

Sundays and holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY

FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

          4.      This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. The petition commencing this chapter 7 case was

filed on March 10, 2019. This proceeding is a core proceeding. This case is now pending before

this court.

          5.      This motion arises under 11 U.S.C. §§ 502, Fed. R. Bankr. P. 3007, 9013 and 9014

and Local Rules 3007-1, 9006-1, 9013-1 and 9013-3.




                                                   1
 Case 19-40658        Doc 188     Filed 08/06/20 Entered 08/06/20 11:27:38              Desc Main
                                  Document      Page 2 of 24



       6.      Deborah Clark Mathews filed an unsecured claim for $75,000. See Claim No. 36.

A copy of the claim is attached as Exhibit A.

       7.       The claim relates to jewelry sold by the debtor pursuant to consignment

merchandise agreements between the debtor and Ms. Clark Mathews. Ms. Clark Mathews attached

to her proof of claim certificates of sale and appraisals from other jewelers, not the debtor. She did

not attach the consignment agreements.

       8.      After Ms. Clark Mathews filed her proof of claim, she retrieved all of her jewelry

from the debtor. However, Ms. Clark Mathews did not withdraw her claim. A copy of the receipts

for the returned jewelry is attached as Exhibit B.

       9.       On June 3, 2020, the trustee’s attorney, Mary Sieling spoke telephonically with

Ms. Clark Mathews regarding the returned jewelry. Ms. Clark Mathews confirmed that all her

jewelry was returned to her. Ms. Sieling requested that the claim be withdrawn. However, Ms.

Clark Mathews did not file the withdrawal.

       10.     Because her jewelry was returned, the claim of Ms. Clark Mathews should be

disallowed.

       WHEREFORE, the trustee requests that the objection to the claim of Ms. Clark Mathews

be sustained and the claim be disallowed.

                                                      MANTY & ASSOCIATES, P.A.

 Dated: August 6, 2020                                /e/ Mary F. Sieling
                                                      Nauni Manty (#230352)
                                                      Mary F. Sieling (#389893)
                                                      150 S. 5th Street, Suite 3125
                                                      Minneapolis, MN 55402
                                                      Phone: (612) 465-0990
                                                      Email: mary@mantylaw.com

                                                      Attorneys for the Chapter 7 Trustee




                                                  2
           Case
            Case19-40658
                 19-40658 Doc  188
                           Claim 36-1Filed 08/06/20
                                         Filed 03/31/19Entered
                                                          Desc08/06/20 11:27:38 Page
                                                               Main Document     Desc1 Main
                                                                                       of 3
                                     Document       Page 3 of 24
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Scheherazade, Inc.                                                                                              U.S. Bankruptcy Court
                                                                                                                           District of Minnesota
 Debtor 2
 (Spouse, if filing)                                                                                                             3/31/2019
 United States Bankruptcy Court           District of Minnesota                                                            Lori Vosejpka, Clerk
 Case number: 19−40658


Official Form 410
Proof of Claim                                                                                                                                     04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Deborah Clark Mathews
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Deborah Clark Mathews

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  6948 Cavanaugh Green
                                  Rockford Mn.
                                  55373
                                  Rockford, MN 55373

                                  Contact phone              612−900−7646                        Contact phone

                                  Contact email         detoxdeb@gmail.com                       Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




                                                                         EXHIBIT A
        Case
         Case19-40658
                19-40658 Doc Claim18836-1Filed   08/06/20
                                             Filed  03/31/19Entered
                                                                  Desc08/06/20  11:27:38 Page
                                                                         Main Document    Desc2 Main
                                                                                                of 3
                                          Document          Page  4 of 24
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $      75000.00                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                              Jewelrey left at Scheherazade Jewelers for an Estate Evaluation.


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2




                                                                   EXHIBIT A
         Case
          Case19-40658
               19-40658 Doc  188
                         Claim 36-1Filed 08/06/20
                                       Filed 03/31/19Entered
                                                        Desc08/06/20 11:27:38 Page
                                                             Main Document     Desc3 Main
                                                                                     of 3
                                   Document       Page 5 of 24
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    law limits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                3/31/2019

                                                                 MM / DD / YYYY


                                 /s/ Deborah C. Mathews

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                      Deborah C. Mathews

                                                                           First name       Middle name         Last name
                                 Title                                     Mrs

                                 Company

                                                                           Identify the corporate servicer as the company if the authorized agent is a
                                                                           servicer
                                 Address                                   6948 Cavanaugh Green

                                                                           Number Street
                                                                           Rockford, MN 55373

                                                                           City State ZIP Code
                                 Contact phone             612−900−7646                         Email         detoxdeb@gmail.com


Official Form 410                                                      Proof of Claim                                                   page 3



                                                                        EXHIBIT A
 Case19-40658
Case  19-40658 Claim
                Doc 188   Filed208/06/20
                     36-1 Part             EnteredDesc
                                  Filed 03/31/19   08/06/20 11:27:381 Desc
                                                        Attachment    Page Main
                                                                           1 of 8
                           Document      Page 6 of 24




                                     EXHIBIT A
 Case19-40658
Case  19-40658 Claim
                Doc 188   Filed208/06/20
                     36-1 Part             EnteredDesc
                                  Filed 03/31/19   08/06/20 11:27:381 Desc
                                                        Attachment    Page Main
                                                                           2 of 8
                           Document      Page 7 of 24




                                     EXHIBIT A
 Case19-40658
Case  19-40658 Claim
                Doc 188   Filed208/06/20
                     36-1 Part             EnteredDesc
                                  Filed 03/31/19   08/06/20 11:27:381 Desc
                                                        Attachment    Page Main
                                                                           3 of 8
                           Document      Page 8 of 24




                                     EXHIBIT A
 Case19-40658
Case  19-40658 Claim
                Doc 188   Filed208/06/20
                     36-1 Part             EnteredDesc
                                  Filed 03/31/19   08/06/20 11:27:381 Desc
                                                        Attachment    Page Main
                                                                           4 of 8
                           Document      Page 9 of 24




                                     EXHIBIT A
 Case19-40658
Case  19-40658 Claim
                Doc 188   Filed208/06/20
                     36-1 Part             EnteredDesc
                                  Filed 03/31/19   08/06/20 11:27:381 Desc
                                                        Attachment    Page Main
                                                                           5 of 8
                          Document      Page 10 of 24




                                     EXHIBIT A
 Case19-40658
Case  19-40658 Claim
                Doc 188   Filed208/06/20
                     36-1 Part             EnteredDesc
                                  Filed 03/31/19   08/06/20 11:27:381 Desc
                                                        Attachment    Page Main
                                                                           6 of 8
                          Document      Page 11 of 24




                                     EXHIBIT A
 Case19-40658
Case  19-40658 Claim
                Doc 188   Filed208/06/20
                     36-1 Part             EnteredDesc
                                  Filed 03/31/19   08/06/20 11:27:381 Desc
                                                        Attachment    Page Main
                                                                           7 of 8
                          Document      Page 12 of 24




                                     EXHIBIT A
 Case19-40658
Case  19-40658 Claim
                Doc 188   Filed208/06/20
                     36-1 Part             EnteredDesc
                                  Filed 03/31/19   08/06/20 11:27:381 Desc
                                                        Attachment    Page Main
                                                                           8 of 8
                          Document      Page 13 of 24




                                     EXHIBIT A
Case 19-40658   Doc 188   Filed 08/06/20 Entered 08/06/20 11:27:38   Desc Main
                          Document      Page 14 of 24




                                    Exhibit B
Case 19-40658   Doc 188   Filed 08/06/20 Entered 08/06/20 11:27:38   Desc Main
                          Document      Page 15 of 24




                                    Exhibit B
Case 19-40658   Doc 188   Filed 08/06/20 Entered 08/06/20 11:27:38   Desc Main
                          Document      Page 16 of 24




                                    Exhibit B
Case 19-40658   Doc 188   Filed 08/06/20 Entered 08/06/20 11:27:38   Desc Main
                          Document      Page 17 of 24




                                    Exhibit B
Case 19-40658   Doc 188   Filed 08/06/20 Entered 08/06/20 11:27:38   Desc Main
                          Document      Page 18 of 24




                                    Exhibit B
Case 19-40658   Doc 188   Filed 08/06/20 Entered 08/06/20 11:27:38   Desc Main
                          Document      Page 19 of 24




                                    Exhibit B
 Case 19-40658       Doc 188     Filed 08/06/20 Entered 08/06/20 11:27:38           Desc Main
                                 Document      Page 20 of 24



                                       VERIFICATION

       I, Nauni Manty, the trustee and movant named in the foregoing notice of hearing and

motion, declare under penalty of perjury that the facts contained in the foregoing motion are true

and correct to the best of my knowledge, information and belief.



Dated: August 6, 2020
                                                    Nauni Manty, Trustee




                                                3
 Case 19-40658         Doc 188     Filed 08/06/20 Entered 08/06/20 11:27:38         Desc Main
                                   Document      Page 21 of 24



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                               BKY 19-40658
                                                      Chapter 7
 Scheherazade, Inc.,

                       Debtor.


                                 AFFIDAVIT OF MARY F. SIELING



I declare under penalty of perjury that the following is true and correct:


          1.   I am an attorney at Manty & Associates, which firm has been retained by this

bankruptcy estate.

          2.   On June 3, 2020, I called the number provided as the contact number for Deborah

Clark Mathews as found on her proof of claim.

          3.   I spoke with a woman identified as Ms. Clark Mathews and such person agreed

that claim no 36 should be withdrawn as all jewelry items subject to the claim were returned.




Dated: August 6, 2020




                                                  4
 Case 19-40658         Doc 188   Filed 08/06/20 Entered 08/06/20 11:27:38           Desc Main
                                 Document      Page 22 of 24




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                           BKY 19-40658
                                                  Chapter 7
 Scheherazade, Inc.,

                       Debtor.


                           UNSWORN CERTIFICATE OF SERVICE

I declare under penalty of perjury that August 6, 2020, I caused copies of the following documents
to be filed electronically with the Clerk of Court through ECF, and that ECF will send an e-notice
of the electronic filing to the ECF participants:

          Notice of Hearing and Motion Objecting to Claim of Deborah Clark Mathews,
          Verification, Affidavit of Mary F. Sieling, Proposed Order and this Unsworn
          Certificate of Service,

I further declare that I caused copies of the foregoing documents to be mailed by first class mail,
postage prepaid, to the following non-ECF participants:

 Deborah Clark Mathews
 6948 Cavanaugh Green
 Rockford, MN 55373

 Scheherazade, Inc.
 3181 West 69th St
 Edina, MN 55435

 Robert K Dakis
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 David J Kozlowski
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022
 Case 19-40658     Doc 188    Filed 08/06/20 Entered 08/06/20 11:27:38       Desc Main
                              Document      Page 23 of 24



 Joseph T Moldovan
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 Wells Fargo Vendor Financial Serv, LLC fka
 GE Gapital Information Tech Solutions
 c/o a Ricoh USA Program fdba Ikon Financ
 PO Box 13708
 Macon, GA 31208-3708



Dated: August 6, 2020                         /e/ Kevin Carnahan
                                              Kevin Carnahan, Legal Assistant
                                              Manty & Associates, P.A.
                                              150 South Fifth Street, Suite 3125
                                              Minneapolis, Minnesota 55402
 Case 19-40658         Doc 188     Filed 08/06/20 Entered 08/06/20 11:27:38          Desc Main
                                   Document      Page 24 of 24



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                            BKY 19-40658
                                                   Chapter 7
 Scheherazade, Inc.,

                       Debtor.


                                              ORDER

          This matter came on before this court on the motion of the chapter 7 trustee objecting to

the claim of Deborah Clark Mathews, Claim No. 36. Based upon the files, records and proceedings

herein,

          IT IS ORDERED: that the trustee’s objection to the claim of Deborah Clark Mathews,

claim 36, is sustained and the claim is disallowed.

Dated:

                                               _________________________________________
                                               Kathleen H. Sanberg
                                               United States Bankruptcy Judge
